 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW YELOVICH
   ROGER YANG
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:18-CR-0258 JAM

12                                 Plaintiff,              STIPULATION AND JOINT REQUEST FOR
                                                           PROTECTIVE ORDER; [PROPOSED]
13                           v.                            PROTECTIVE ORDER

14   HEIDI PHONG, and
     ZHEN SHANG LIN
15
                                   Defendants.
16

17
                                                I.    STIPULATION
18
            1.      Plaintiff United States of America, by and through its counsel of record, and defendants
19
     Heidi Phong, and Zhen Shang Lin by and through their respective counsel of record (collectively, the
20
     “parties”), for the reasons set forth below, hereby stipulate, agree, and jointly request that the Court enter
21
     a Protective Order in this case restricting the use and dissemination of certain materials containing
22
     personal identifying information of real persons and other confidential information of victims, witnesses
23
     and third parties.
24
            2.      On December 20, 2018, the Grand Jury returned an indictment charging defendant Heidi
25
     Phong with conspiracy to commit money laundering and two counts of conspiracy to manufacture over
26
     100 plants of marijuana, and Zhen Shang Lin with one count of conspiracy to manufacture over 100
27
     plants of marijuana, one count of manufacture of over 100 plants of marijuana, and two counts of money
28


       STIPULATION AND [PROPOSED] PROTECTIVE ORDER         1
 1 laundering. As part of its investigation in the above-captioned case, the United States is in possession of

 2 documents relating to the charges against the defendants, and seeks to provide those documents to the

 3 counsel for the defendant. Some of the materials may exceed the scope of the United States’ discovery

 4 obligations, but the United States will produce them to promote a prompt and just resolution or trial of

 5 the case.

 6          3.      The United States intends to produce to the Defense Team, as defined below, materials

 7 containing personal identifying information (“PII”) and other confidential information of real persons,

 8 including, among other things, personal names, addresses, Social Security numbers, employers, and

 9 bank account numbers. These real persons are co-defendants, witnesses, or third parties to this case.

10 The United States also intends to produce financial records, escrow records, and taxpayer information

11 (collectively, “Financial Information”). This includes tax returns and taxpayer information protected as

12 “Tax Information” within the meaning of 26 U.S.C. § 6103(b).

13          4.      The purpose of the proposed Protective Order is to prevent the unauthorized

14 dissemination, distribution, or use of materials containing the PII of others and Financial Information. If

15 this information is disclosed without protective measures, or to defendant without limitation, it will risk

16 the privacy and security of the people to whom the information relates. The information could itself be

17 used to further criminal activity if improperly disclosed or used. The United States has ongoing

18 statutory and ethical obligations to protect victims.

19          5.      Due to the nature of the charges and the alleged conduct in this case, PII and Financial

20 Information makes up a significant part of the discovery materials in this case and such information

21 itself, in many instances, has evidentiary value. The documentary evidence contains a very large

22 quantity of privacy-protected information that would be difficult or time-consuming to redact. Further,

23 if the government were to attempt to redact all this information, the defense would receive a set of

24 discovery that would be highly confusing and difficult to understand, and could inhibit prompt and just

25 resolution of the case or preparation for trial.

26          6.      Accordingly, the parties jointly request a Protective Order that will permit the United

27 States to produce discovery that is unredacted, but preserves the privacy and security of co-defendants,

28 witnesses, and third parties. This includes tax information, disclosure of which is governed by 26


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          2
 1 U.S.C. § 6103. The parties agree that the following conditions, if ordered by the Court in the proposed

 2 Protective Order, will serve the government’s interest in maintaining the privacy and security of

 3 witnesses and third parties, while permitting the Defense Team to understand the United States’s

 4 evidence against the defendants.

 5          7.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

 6 Criminal Procedure, Local Rule 141.1, and its general supervisory authority.

 7                              II.      PROPOSED PROTECTIVE ORDER
 8          A.      Protected Materials
 9          8.      This Order pertains to all discovery provided or made available to defense counsel in this

10 case (hereafter, collectively “Protected Materials”).

11          9.      For purposes of the Protective Order, the term “Personal Identifying Information” (“PII”)

12 includes any information within the definition of a “means of identification” under 18 U.S.C.

13 § 1028(d)(7) or any information within the definition of an “access device” under 18 U.S.C.

14 § 1029(e)(1). For the purposes of this Protective Order, the term “Tax Information,” includes any

15 information within the definition of “return,” under 26 U.S.C. § 6103(b)(1), any information within the

16 definition of “return information,” under 26 U.S.C. § 6103(b)(2), and any information within the

17 definition of “taxpayer return information,” under 26 U.S.C. § 6103(b)(3).

18          10.     To the extent that notes are made that memorialize, in whole or in part, the PII in any

19 Protected Materials, or to the extent that copies are made for authorized use by members of the Defense

20 Team, such notes, copies, or reproductions become Protected Materials, subject to the Protective Order

21 and must be handled in accordance with the terms of the Protective Order.

22          B.      Defense Team
23          11.     For purposes of this Order, the term “Defense Counsel” refers to the defendant’s counsel

24 of record.

25          12.     For purposes of this Order, the term “Defense Team” refers to (1) the defendant’s counsel

26 of record, (2) other attorneys at defense counsel’s law firm or defense organization who may be

27 consulted regarding case strategy in the above-captioned matter, (3) defense investigators who are

28 assisting defense counsel with this case, (4) retained experts or potential experts, and (5) paralegals,


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          3
 1 legal assistants, and other support staff to defendant’s counsel of record providing assistance on this

 2 case. The term “Defense Team” does not include defendant, the defendant’s family, or other associates

 3 of the defendant.

 4          13.      Defense Counsel must provide a copy of this Order to all members of the Defense Team.

 5                   a)     Defense Counsel must obtain written acknowledgement from members of the

 6          Defense Team that they are bound by the terms and conditions of this Protective Order, prior to

 7          providing any Protected Materials to the members of the Defense Team. The written

 8          acknowledgement need not be disclosed or produced to the United States unless ordered by the

 9          Court.

10                   b)     Members of the defense team who are employees of the Federal Defender’s

11          Office who have signed a confidentiality agreement as part of their employment are not required

12          to sign a written acknowledgement. The confidentiality agreement need not be disclosed or

13          produced to the United States unless ordered by the Court.

14          C.       Disclosure of Protected Materials
15          14.      The Defense Team shall not permit anyone other than the Defense Team to have

16 possession of the Protected Materials, including the defendants themselves.

17          15.      No person or party shall use any Protected Materials or information derived from

18 Protected Materials produced in this action for any purpose other than use in the above-captioned case.

19 All Protected Materials shall be used solely for the purpose of conducting and preparing for pre-trial,

20 post-trial, and appellate proceedings (both direct and collateral) and in this criminal action for no other

21 purposes whatsoever, and shall not be used for the economic or other benefit of the defendants, or any

22 third party. Protected Materials may be disclosed only to the categories of persons and under the

23 conditions described in this Order.

24          16.      Defendant may review Protected Materials in this case only in the presence of a member

25 of the Defense Team, and his or her Defense Counsel shall ensure that each defendant is never left alone

26 with any Protected Information. Defendant may not copy, keep, maintain, or otherwise possess any of

27 such Protected Materials at any time. Defendant must return any Protected Materials to the Defense

28 Team at the conclusion of any meeting at which defendants review the Protected Materials. Defendant


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER         4
 1 may not take any Protected Materials out of the room in which they are meeting with the Defense Team.

 2 Defendant may not write down or memorialize any PII or Tax Information contained in the Protected

 3 Materials. At the conclusion of any meeting with defendant, the member of the Defense Team present

 4 shall take with him or her all Protected Materials. At no time, under any circumstances, will any

 5 Protected Materials be left in the possession, custody, or control of the defendant, whether or not he is

 6 incarcerated, except as provided below in Paragraphs 18 and 29.

 7          17.     If, during the pendency of the case, defendant requests a copy of the Protected Materials

 8 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

 9 provided that Defense Counsel ensures that all PII and Tax Information contained in the Protected

10 Materials is fully redacted and the copy bears the inscription as described in Paragraph 25. If Defense

11 Counsel provides a redacted copy to defendant subject to these conditions, Defense Counsel or a

12 member of the Defense Team must contemporaneously memorialize in writing that it has fully redacted

13 PII and Tax Information from the Protected Materials and complied with this Order. This written

14 certification need not be disclosed or produced to the United States unless ordered by the Court.

15          18.     The Defense Team may review Protected Materials with a witness or potential witness in

16 this case, including the defendant, subject to the requirement above that a member of the Defense Team

17 must be present if Protected Materials are being shown to the defendant. Before being shown any

18 portion of the Protected Materials, however, any witness or potential witness must be informed of the

19 existence of the Protective Order and given a copy of the Protective Order. No witness or potential

20 witness may retain Protected Materials, or any copy thereof, after his or her review of those materials

21 with the Defense Team is complete.

22          19.     This Order does not limit employees of the United States Attorney’s Office for the

23 Eastern District of California from disclosing the Protected Materials to members of the United States

24 Attorney’s Office, law enforcement agencies, the Court, and defense.

25          20.     Defense Counsel shall advise the United States with reasonable notice of any subpoenas,

26 document requests, or claims for access to the Protected Materials by third parties if Defense Counsel is

27 considering disseminating any of the Protected Materials to a third party, in order that the United States

28 may take action to resist or comply with such demands as it may deem appropriate.


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        5
 1          D.       Ensuring Security of Protected Materials

 2          21.      The Defense Team shall maintain the Protected Materials safely and securely, and shall

 3 exercise reasonable care in ensuring the security and confidentiality of the Protected Materials by storing

 4 the Protected Materials in a secure place, such as a locked office, or otherwise secure facility where

 5 visitors are not left unescorted.

 6          22.      A copy of the Protective Order must be stored with the discovery, in paper form and

 7 electronically.

 8          23.      To the extent that Protected Materials, or any copies or reproductions thereof, are stored

 9 electronically, the Protected Materials will be stored on a password-protected or encrypted storage

10 medium, including a password-protected computer, or device. Encryption keys must be stored securely

11 and not written on the storage media that they unlock.

12          24.      If a member of the Defense Team makes, or causes to be made, any further copies of any

13 of the Protected Materials, Defense Counsel will ensure that the following notation is written, stamped

14 or inscribed on whatever folder, container, or media contains the copies: “PROTECTED MATERIALS-

15 SUBJECT TO PROTECTIVE ORDER.” For example, if Defense Counsel makes a copy of a disc or

16 physical file containing Protected Materials, the duplicate disc or file must be encrypted and marked

17 with the above notation.

18          E.       Filings

19          25.      In the event that a party needs to file Protected Materials containing PII, Financial

20 Information, or Tax Information, or materials otherwise identified as containing confidential information

21 of victims, witnesses, or third parties with the Court, or disclose PII, Financial Information, or Tax

22 Information in court filings, the filing should be made under seal party seeking to file the material shall

23 do so pursuant to a motion for sealing order pursuant to E.D. Cal. L.R. 141. If the Court rejects the

24 request to file such information under seal, the party seeking to file such information shall provide

25 advance written notice to the other party to afford such party an opportunity to object or otherwise

26 respond to such intention. If the other party does not object to the proposed filing, the party seeking to

27 file such information shall redact the PII, Financial Information, Tax Information, or confidential

28 materials and make all reasonable attempts to limit the divulging of PII, Financial Information, Tax


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          6
 1 Information or confidential materials.

 2          F.      Conclusion of Prosecution
 3          26.     The provisions of this Order shall not terminate at the conclusion of this prosecution. All

 4 Protected Materials subject to the Protective Order maintained in the Defense Team’s files shall remain

 5 subject to the Protective Order unless and until such Order is modified by the Court.

 6          27.     Upon the later of either the conclusion of the case, including after any appeal or collateral

 7 attack, including a motion under 28 U.S.C. § 2255 or § 2241, is decided, or at the expiration of defense

 8 counsel’s document retention requirements, the counsel for defendants will either return to the

 9 United States all Protected Material, or certify that the Protected Material has been shredded or

10 otherwise destroyed. If any Protected Materials are used as defense exhibits, they shall be maintained

11 with government exhibits so long as those are required to be maintained.

12          28.     If, upon final disposition of the case, defendant requests a copy of the Protected Materials

13 from Defense Counsel, Defense Counsel may provide a copy of the Protected Materials to the defendant

14 provided that Defense Counsel ensures that all PII, Financial Information, and Tax Information

15 contained in the Protected Materials is fully redacted and the copy bears the inscription as described in

16 Paragraph 24. If Defense Counsel provides a redacted copy to defendant subject to the above

17 conditions, Defense Counsel or a member of the Defense Team must contemporaneously attest in

18 writing that it has fully redacted PII, Financial Information, and Tax Information from the Protected

19 Materials and complied with this Order. This written certification need not be disclosed or produced to

20 the United States unless ordered by the Court.

21          G.      Termination or Substitution of Counsel
22          29.     In the event that there is a substitution of counsel prior to final disposition of the case,

23 new counsel of record must join this Protective Order before any Protected Materials may be transferred

24 from the undersigned defense counsel to the new defense counsel. New defense counsel then will

25 become Defense Counsel for purposes of this Protective Order, and become Defense Team’s custodian

26 of materials, and shall then become responsible, upon the conclusion of appellate and post-conviction

27 proceedings, for complying with the provisions set forth in Paragraph 27 above. All members of the

28 Defense Team, whether current or past counsel, are at all times subject to the Protective Order and are


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER          7
 1 not relieved by termination of representation or conclusion of the prosecution.

 2          H.     Modification of Order
 3          30.    Nothing in this Order shall prevent any party from seeking modification to the Order or

 4 from objecting to discovery it otherwise believes to be improper. Nothing in this Order shall prevent

 5 any party from seeking a more restrictive protective order with regard to particular discovery items.

 6          I.     Violation of Order
 7          31.    Any person who willfully violates this Order may be held in contempt of court and may

 8 be subject to monetary of other sanctions as deemed appropriate by the Court. This provision does not

 9 expand or narrow the Court’s contempt powers.

10          J.     Application of Laws
11          32.    Nothing in this Order shall be construed to affect or comment on the admissibility or

12 discoverability of the Protected Materials.

13          33.    Nothing in this Order shall be construed to affect the application of and the parties’

14 compliance with the Federal Rules of Criminal Procedure, Local Rules, and applicable statutes.

15

16   Dated: January 23, 2019                                 MCGREGOR W. SCOTT
                                                             United States Attorney
17

18                                                           /s/ ROGER YANG
                                                             ROGER YANG
19                                                           Assistant United States Attorney
20

21   Dated: January 23, 2019                                 /s/ J. PATRICK McCARTHY
                                                             J. PATRICK McCARTHY
22                                                           Counsel for Defendant
23                                                           HEIDI PHONG

24   Dated: January 23, 2019                                 /s/ NOA OREN
                                                             NOA OREN
25                                                           Counsel for Defendant
                                                             ZHEN SHANG LIN
26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER        8
 1

 2                                [PROPOSED] FINDINGS AND ORDER

 3         The Court having read and considered the Stipulation and Joint Request for a Protective Order,

 4 which this Court incorporates by reference into this Order in full, hereby finds that GOOD CAUSE

 5 exists to enter the above Order.

 6         IT IS SO FOUND AND ORDERED this 25th day of January, 2019.

 7

 8

 9                                                  THE HONORABLE EDMUND F. BRENNAN
                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] PROTECTIVE ORDER     9
